—In a habeas corpus proceeding, the petitioner appeals from (1) a judgment of the Supreme Court, Westchester County (Murphy, J.), dated June 25, 1996, which denied the writ, and (2) an order of the same court, dated November 25, 1996, which denied the petitioner’s motion for reargument.
Ordered that the judgment is affirmed, without costs or disbursements; and it is further,
Ordered that the appeal from the order is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument.
The parole warrant was deemed executed when the Division of Parole received notification that the petitioner had waived extradition from Puerto Rico (see, Executive Law § 259-i [3] [a] [iv]). The petitioner received timely notice of his parole violation and his right to a preliminary parole revocation hearing (see, Executive Law § 259-i [3] [c] [iii]). Further, the petitioner validly waived the right to the preliminary hearing (see, Matter of White v New York State Div. of Parole, 60 NY2d 920, 922).
The petitioner’s remaining contentions are without merit. Friedmann, J. P., Goldstein, Florio and Luciano, JJ., concur.